Appeal from a decision of the Workers’ Compensation Board, filed September 25, 1979. Claimant, a 52-year-old painter, suffered an injury to his left foot on April 14, 1978, when he fell as he left his place of employment at the Plaza Hotel at the conclusion of his work. The situs of claimant’s fall while ascending the stairway from the underground of the employer’s leased premises to the street level was within the geographical area necessarily provided by and required by the employer for use by its employees. This stairway was used by the Plaza’s employees as the sole method of ingress and egress to the street level. No alternate route to or from the street level was provided for its employees. Claimant walked about 8 to 10 feet from the exit and was on the second step of steps leading out of the building when he fell. The board found “that the employee’s entrance to the Plaza Hotel is at the bottom of the subway steps, and was the entrance used by them to enter and leave the hotel. The claimant is entitled to safe ingress and egress from his place of employment, and claimant’s accident arose out of and in the course of employment.” Substantial evidence supports the board’s decision. (Cf. Matter of Neely v. G. W. Morrison, Inc., 79 AD2d 803.) Decision affirmed, with costs to the Workers’ Compensation Board. Mahoney, P. J., Greenblott, Main, Mikoll and Casey, JJ., concur.